Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 22, 2021 has been accepted and entered.
Claim Objections
Claim 1 and 3-5 are objected to because of the following informalities:  
Claim 1 recites “energy range of 13 keV to 30 keV” but should read -- energy range of 11 keV to 30 keV-- to correct a typographical error.
The balance of claims are objected to for being dependent upon an already objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites that the nPR dev average is between 1-14% and between 2.5-8%, however claim 3 recites that the nPR dev average is no greater than 8% and that the nPR dev average is no greater than .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 3-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menge.
Regarding claim 1, Menge discloses a radiation detection apparatus comprising:
A scintillation crystal including Ln(1-y)REyX3:Me (see claim 1): wherein:
Ln represents a rare earth element (see claim 1 formula);
RE represents a different rare element (see claim 1);
Y has a value greater than or equal 0 and less than 1 (see claim 1);
X represents a halogen (see claim 1);
Me is selected from the group consisting of Sr, Ba, and any mixture thereof (see Me2+ represents Sr, Ba); and
The scintillation crystal is formed form a melt having ME concentration of at least approximately 0.02 wt% (see claim 1, Sr or Ba concentration of at least 0.0002 wt%), wherein for a radiation energy range of 13keV to 30keV, the scintillation crystal has a nPR dev average of between 1%  and 14%, or for a radiation energy range of 30 keV to 60 keV, the scintillation crystal has an nPR dev average of between 0% and 0.7% (see claim 3, discloses 60keV to 356 keV has an absolute value for a furthest departure from perfect linearity, which is the same as the nPR dev average, of no greater than 0.7%); and
An optical interface (see figure 1, element 103) optically coupled to the scintillation crystal (element 107).
Menge further teaches that the departure from perfect linearity (DFPL) (which is the same as the average deviation from perfect proportionality or nPR dev average) is more significant at lower 
Thus, while Menge does not teach the specific DFPL or nPR dev average as claimed, one skilled in the art could select the appropriate energies to result in the desired nPR dev average ranges as claimed, as the nPR dev average is a result effective variable dependent upon the selected energy range and the resultant average nPR dev. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Menge to have the claimed nPR dev average range as claimed as it would merely result in applying a known relationship (nPR dev and energy, see table 2 of Menge) to a lower energy range (as taught by Menge [0036] teaches applying a lower energy range, 20/40 keV) to generate the claimed nPR dev average over the lower energy range, as it would merely result in applying a known technique (calculating nPR dev average) to a known device (the scintillator of Menge) to yield predictable results. 
Regarding claim 3, Menge discloses the radiation detection apparatus of claim 1, wherein:
For a radiation energy range of 11keV to 30keV the scintillation crystal has an nPR dev average of no greater than approximately 8.0%; or
For a radiation energy range of 30keV to 60keV, the scintillation crystal has the nPR dev average of no greater than approximately 3.6% (see claim 3, discloses 60keV to 356 keV has an absolute value for a furthest departure from perfect linearity, which is the same as the nPR dev average, of no greater than 0.7% which is less than 3.6%).
Regarding claim 4
Regarding claim 5, Menge discloses the radiation detection apparatus of claim 1, wherein;
Ln is selected from the group consisting of La, Gd, Lu (see claim 39);
RE is sleeted from the group consisting of Ce, Eu, Pr, Tb Nd (see claim 39); and
X is selected from the group consisting of Br and I (see paragraph [0030], discloses Br or I). 
Regarding claim 6, Menge discloses a radiation detection apparatus comprising: 
a scintillation crystal including Ln(1-y)REyX3:Sr (see claim 1), wherein: 
Ln represents a rare earth element (see claim 1); 
RE represents a different rare earth element (see claim 1); 
y has a value greater than or equal 0 and less than 1 (see claim 1); and 
X represents a halogen (see claim 1); 
wherein: for a radiation energy range of 11 keV to 30 keV, the scintillation crystal has an nPRdev average of no greater than approximately 8.0%; or for a radiation energy range of 30 keV to 60 keV, the scintillation crystal has the nPRdev average of no greater than approximately 3.6% (see claim 3, discloses 60keV to 356 keV has an absolute value for a furthest departure from perfect linearity, which is the same as the nPR dev average, of no greater than 0.7% which is less than 3.6%);; 
a photosensor (Figure 1, element 101); and 
an optical interface (element 103) disposed between and optically coupled to the scintillation crystal (element 107) to the photosensor (element 101). 
Menge further teaches that the departure from perfect linearity (DFPL) (which is the same as the average deviation from perfect proportionality or nPR dev average) is more significant at lower gamma ray energies because higher energy gamma rays can collide with the scintillator and result in lower energy gamma rays (see paragraph [0089]). The higher lower energies (60 keV) result in a higher DFPL while higher energies (356 keV) resulted lower DFPL (see table 2). The average is taken over the desired energy ranges. 

Regarding claim 7, Menge discloses the radiation detection apparatus of claim 6, wherein y is no greater than approximately 0.5 and greater than or equal to 0.005 (see claim 1). 
Regarding claim 8, Menge discloses the radiation detection apparatus of claim 6, wherein y is in a range of approximately 0.01 to approximately 0.09 (see claim 1). 
Regarding claim 9, Menge discloses the radiation detection apparatus of claim 6, wherein: 
Ln is selected from the group consisting of La, Gd, Lu (see claim 39);
RE is sleeted from the group consisting of Ce, Eu, Pri, Tb Nd (see claim 39); and
X is selected from the group consisting of Br and I (see paragraph [0030], discloses Br or I). 
Regarding claim 10, Menge discloses the radiation detection apparatus of claim 6, wherein Ln is La (see claim 39), RE is Ce (see claim 39), and X is Br (see paragraph [0030]) discloses Br). 
Regarding claim 11, Menge discloses the radiation detection apparatus of claim 6, wherein y is approximately 1.0 f.u (see paragraphs [0027] and [0030]). 
Regarding claims 12 and 14-17, Menge discloses the radiation detection apparatus of claim 6 and 10, and Menge further discloses wherein an energy resolution ratio is an energy resolution of the 
no greater than approximately 0.95 for an energy of 8 keV; 
no greater than approximately 0.95 for an energy of 13 keV; 
no greater than approximately 0.95 for an energy of 17 keV; 
no greater than approximately 0.95 for an energy of 22 keV; no greater than approximately 0.95 for an energy of 26 keV; 
no greater than approximately 0.95 for an energy of 32 keV; 
or no greater than approximately 0.97 for an energy of 44 keV (the scintillator composition is disclosed by Menge and the energy resolution is an inherent property of the scintillator). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have selected a scintillator to produce the desired energy resolution ration for a given energy, as it would merely result in combining prior art elements according to known methods to yield predictable results (determining energy resolution of a known scintillator against another known scintillator for a given energy).
Regarding claim 13, Menge discloses the radiation detection apparatus of claim 6, wherein the radiation detection apparatus is a medical imaging system or a well logging apparatus (see paragraph [0003[). 
Regarding claim 18, Menge discloses a radiation detection apparatus comprising: 
a scintillation crystal including La(1-y)CeyBr3:Ba (see claim 1 and 49), wherein: 
y has a value greater than or equal 0 and less than 1 (see claim 1); 
and the scintillation crystal is formed from a melt having a Ba concentration of at least approximately 0.02 wt. % (see claim 1), 

An optical interface (see figure 1, element 103) optically coupled to the scintillation crystal (element 107).
Menge further teaches that the departure from perfect linearity (DFPL) (which is the same as the average deviation from perfect proportionality or nPR dev average) is more significant at lower gamma ray energies because higher energy gamma rays can collide with the scintillator and result in lower energy gamma rays (see paragraph [0089]). The higher lower energies (60 keV) result in a higher DFPL while higher energies (356 keV) resulted lower DFPL (see table 2). The average is taken over the desired energy ranges. 
Thus, while Menge does not teach the specific DFPL or nPR dev average as claimed, one skilled in the art could select the appropriate energies to result in the desired nPR dev average ranges as claimed, as the nPR dev average is a result effective variable dependent upon the selected energy range and the resultant average nPR dev. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Menge to have the claimed nPR dev average range as claimed as it would merely result in applying a known relationship (nPR dev and energy, see table 2 of Menge) to a lower energy range (as taught by Menge [0036] teaches applying a lower energy range, 20/40 keV) to generate the claimed nPR dev average over the lower energy range, as it would merely result in applying a known technique (calculating nPR dev average) to a known device (the scintillator of Menge) to yield predictable results. 
Regarding claim 19, Menge discloses the radiation detection apparatus of claim 18, wherein the Ba concentration is no greater than approximately 1.0 wt. % (See claim 53). 
Response to Arguments
Regarding claim 1, Applicant argues that Menge does not teach a scintillation crystal being formed from a melt having a ME concentration of at least approximately 0.02 wt% and a crystal where for a radiation energy range of 13keV to 30keV, the scintillation crystal has a nPR dev average of between 1% and approximately 14%, or for a radiation energy range of 30kEV to 60kev, the scintillation crystal has a nPR dev average of between 2.5% and approximately 8%. (see page 5 of the Remarks). 
	In view of the amendments, the rejections have been changed to address the new limitations presented in claim 1 (see above rejection). 
	Applicant further argues that Menge teaches the concentration of dopants within the crystal but not the melt (see pages 5-6 of the Remarks). The Examiner respectfully disagrees as Menge teaches that the Sr concentration is at least 0.0002 wt% and Menge teaches that the scintillator is formed from a melt (see paragraph [0033]). Thus, Menge teaches that the scintillator is formed from a melt (see paragraph [0033]) having a concentration of at least 0.02 wt % (see claim 1), an applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884